People v Williams (2016 NY Slip Op 00705)





People v Williams


2016 NY Slip Op 00705


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2013-08605
 (Ind. No. 8255/09)

[*1]The People of the State of New York, respondent,
vPhillip Williams, appellant.


Lynn W. L. Fahey, New York, NY (Ronald Zapata of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Thomas M. Ross, and John P. Collins, Jr. [Sullivan & Cromwell LLP], of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), dated July 18, 2013, convicting him of driving while ability impaired by alcohol, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
The Supreme Court did not err in failing to grant the defendant's motion for a missing witness charge, as the testimony of the subject witness would have been cumulative to the testimony of the other witnesses (see People v Savinon, 100 NY2d 192, 197; People v Gonzalez, 68 NY2d 424, 428).
The defendant's contention concerning the Supreme Court's post-summation colloquy with the prosecutor is unpreserved for appellate review and, in any event, without merit (see People v Issac, 121 AD3d 816, 816-817).
BALKIN, J.P., CHAMBERS, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court